Citation Nr: 0621314	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a substantive appeal was timely filed with respect to 
a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bowel and bladder incontinence and difficulty 
swallowing secondary to cervical discectomy and fixation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran was scheduled for a hearing before a member of 
the Board.  He was informed in July 2005 that he was 
scheduled for a September 2005 video conference hearing; 
however, he failed to appear for the hearing.  Accordingly, 
the veteran's request for a hearing is treated as though it 
was withdrawn, and the Board will adjudicate the appeal based 
on the evidence of record.  38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for bowel and bladder incontinence 
and difficulty swallowing secondary to cervical discectomy 
and fixation for C4, C5, and C6 in August 2000.

2.  The RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for bowel and bladder incontinence and 
difficulty swallowing secondary to cervical discectomy and 
fixation for C4, C5, and C6 by a decision dated in April 
2001.  He was notified of the decision on April 24, 2001.  

3.  Following the submission of additional evidence, the RO 
again denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bowel and bladder incontinence and difficulty 
swallowing secondary to cervical discectomy and fixation for 
C4, C5, and C6 by a decision dated in January 2002.  He was 
notified of the decision on January 9, 2002.  

4.  The veteran filed a notice of disagreement on April 16, 
2002.

5.  A statement of the case (SOC) was issued on October 18, 
2002, and the veteran was notified of his appellate rights.  
He was told he had 60 days from the date of the SOC or the 
remainder of the one-year period that began with the date he 
was notified of the RO's denial, whichever was longer.

6.  The notices of the rating decisions and the SOC were 
mailed to the veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable; nor has the veteran so maintained.

7.  On March 4, 2003, the veteran's substantive appeal was 
post-marked by the United States Postal Service.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for bowel and bladder incontinence and 
difficulty swallowing secondary to cervical discectomy and 
fixation.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2005).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2005).  
Additionally, if a claimant submits additional evidence 
within 1 year of the determination being appealed, and that 
evidence requires that a supplemental statement of the case 
be issued, then the time to submit a substantive appeal shall 
end not sooner than 60 days after the date the required 
supplemental statement of the case is mailed to the claimant.  
38 C.F.R. § 20.302(b)(2) (2005).  

In this case, the RO last denied entitlement to service 
connection for compensation under 38 U.S.C.A. § 1151 for 
bowel and bladder incontinence and difficulty swallowing 
secondary to cervical discectomy and fixation in a rating 
decision dated in January 2002.  The veteran was notified of 
the decision on January 9, 2002.  In April 2002, he filed a 
notice of disagreement.  A statement of the case was issued 
on October 18, 2002, and he was notified of his appellate 
rights.

The appellant was told he had 60 days from the date of the 
statement of the case or the remainder of the one-year period 
from the date he was notified of the determination being 
appealed to file his substantive appeal, whichever was 
longer.  As the remainder of one year from the date he was 
notified of the decision was longer, he had until January 9, 
2003, to file an appeal.

On March 4, 2003, the envelope in which the veteran's 
substantive appeal was mailed to the RO was post-marked by 
the United States Postal Service.  In a letter dated in April 
2003 the RO informed the veteran that his substantive appeal 
was not timely filed and that the record on his appeal was 
closed.  

In June 2003 the veteran submitted a notice of disagreement 
as to the issue of the timeliness of the appeal.  The veteran 
averred that his service representative informed him that he 
had one year from the date of the SOC in which to file his 
substantive appeal (until October 18, 2003), and that was the 
reason why the appeal was not filed sooner.

As an initial matter, the Board finds that the veteran was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the statement of the case.  
Specifically, the mailing of the statement of the case falls 
under the "presumption of regularity" for business documents.  
That is, absent clear and convincing evidence to the 
contrary, the official acts of public officials are presumed 
to have discharged their duty.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).

As noted, the notification letters were both sent to the 
veteran's last known address of record at that time, and it 
is not indicated that either letter was returned as 
undeliverable; nor has the veteran so maintained.  When the 
veteran submitted his substantive appeal in March 2003 his 
address had changed.  The RO sent all correspondence 
subsequent to the March 2003 substantive appeal to the new 
address and there is evidence that it has been received.  As 
this presumption of regularity is only overcome by "clear 
evidence to the contrary," and no such evidence is shown in 
this case, the date of mailing of the statement of the case 
will be presumed to be the same as the date of the statement 
of the case - October 18, 2002.  See 38 C.F.R. § 20.302.

It is clear from the record that the veteran did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the statement of the case or within the remaining one 
year period from the date of the mailing of the notification 
of the rating decision, nor did he request an extension of 
time in order to do so.  Rather, he maintains that the Board 
should consider the fact that he was misinformed by his 
representative that he had one year from the date of the SOC 
and consider the appeal to be timely filed.

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations.  See 38 
U.S.C.A. § 7104 (West 2002 and Supp. 2005).  In this case, 
there is no evidence that the substantive appeal was received 
by a VA entity prior to its mailing on March 4, 2003.  
Additionally, there is not indication that evidence was 
submitted after the October 2002 statement of the case that 
required issuance of a supplemental statement of the case.

In addition, the RO notified the veteran that the appeal was 
untimely in April 2003, effectively closing the case, and 
informed him of his rights to appeal that determination.  The 
evidence does not show that the RO performed any action that 
could be construed as continuing the appeal.  See Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).

Because the veteran did not file a timely substantive appeal 
with respect to the claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for bowel and bladder incontinence 
and difficulty swallowing secondary to cervical discectomy 
and fixation, which was denied by rating decision dated in 
January 2002, the veteran's claim with respect to timeliness 
of appeal is denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

A substantive appeal with respect to a claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for bowel and 
bladder incontinence and difficulty swallowing secondary to 
cervical discectomy and fixation was not timely filed; the 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


